                                                Case 21-10213               Doc 6         Filed 01/13/21                Page 1 of 3


 Fill in this information to identify the case:
 Debtor name Home Sweet Home DD, Inc.
 United States Bankruptcy Court for the: DISTRICT OF MARYLAND                                                                                         Check if this is an

 Case number (if known):                21-10213                                                                                                      amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ABW Accounting                                                  Accounting                                                                                                   $500.00
 13508 E. Boundary                                               Goods and/or
 Road, Suite A                                                   Services
 Midlothian, VA
 23112
 Apex Financial                                                  Accounting                                                                                                 $9,500.00
 Services, LLC                                                   Goods and/or
 2 Reservoir Circle                                              Services
 #100
 Pikesville, MD 21208
 Baltimore County                                                Fire Inspection                                                                                              $612.00
 400 Washington Ave
 Towson, MD 21204
 BANK OF AMERICA                                                 Bank Overdrafts        Disputed                                                                                  $0.00
 PO BOX 982238
 EL PASO, TX
 79998-2238
 City of Baltimore                                               Parking Violation                                                                                              $75.00
 Bureau of Revenue
 Collections
 200 Holliday Street
 Baltimore, MD 21202
 City of Baltimore                                               Ticket                                                                                                         $75.00
 Bureau of Revenue
 Collections
 200 Holliday Street
 Baltimore, MD 21202
 City of Baltimore                                               Ticket                                                                                                       $116.00
 Bureau of Revenue
 Collections
 200 Holliday Street
 Baltimore, MD 21202
 Comcast                                                         Utility                Disputed                                                                              $590.13
 Corporation
 1701 JFK Boulevard
 Philadelphia, PA
 19103


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                                Case 21-10213                Doc 6        Filed 01/13/21                Page 2 of 3



 Debtor    Home Sweet Home DD, Inc.                                                                           Case number (if known)         21-10213
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 First Insurance                                                 Insurance              Disputed                                                                            $6,674.94
 Funding
 450 Stokie
 Boulevard, #1000
 Northbrook, IL
 60062
 Gordon Feinblatt                                                Legal Goods                                                                                              $39,081.84
 LLC                                                             and/or Services
 233 East Redwood
 Street
 Baltimore, MD 21202
 Internal Revenue                                                941 Taxes (Q2 and                                                                                        $27,600.00
 Service                                                         Q3 2019)
 Centralized
 Insolvency
 Operation
 PO Box 7346
 Philadelphia, PA
 19101-7346
 Maryland                                                        Toll                                                                                                         $873.65
 Transportation
 Authority
 2310 Broening
 Highway
 Baltimore, MD 21224
 Merritt Properties                                              Rental Charges         Disputed                                                                        $107,862.53
 2066 Lord Baltimore
 Drive
 Windsor Mill, MD
 21244
 MTA Bridges &                                                   Toll                                                                                                         $117.00
 Tunnels
 Park 1
 New York, NY 10035
 MVA                                                             Toll                                                                                                           $90.00
 6601 Ritchie Hwy
 NE
 Glen Burnie, MD
 21062-1000
 Samuel Mogavero                                                 Loan                   Disputed                                                                        $193,292.37
 1552 Fairview Beach
 Road
 Pasadena, MD 21122
 State of Delaware                                               Toll                                                                                                         $116.50
 PO Box 677
 Dover, DE 19903
 Truist Bank                                                     Bank Fees                                                                                                      $64.00
 214 N. Tryon Street
 Charlotte, NC 28202
 Truist Bank                                                     Bank Fees and          Disputed                                                                          $31,463.25
 214 N. Tryon Street                                             charges
 Charlotte, NC 28202


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                                Case 21-10213               Doc 6         Filed 01/13/21                Page 3 of 3



 Debtor    Home Sweet Home DD, Inc.                                                                           Case number (if known)         21-10213
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Verizon                                                         Utility                Disputed                                                                            $3,035.51
 Bankruptcy
 Department
 404 Brock Dr
 Bloomington, IL
 61701-2654




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
